Citation Nr: 0600520	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-12 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as the residual of a head injury.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1946 to March 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas(RO).

The veteran testified at a hearing in August 2003 before a 
Decision Review Officer and in May 2005 before the 
undersigned Veterans Law Judge.  Transcripts of both hearing 
are of record.

The issue involving entitlement to service connection for 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all evidence necessary for an equitable disposition of the 
claims decided herein.

2.  Hearing loss and tinnitus were first identified many 
years after the veteran's release from service and are not 
shown to be related to any incident of service.


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002);  38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

As noted above, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The RO provided the required notice in a letter 
dated January 2003 which was prior to the June 2003 rating 
decision which denied service connection for the claimed 
disabilities.  The January 2003 letter informed him of the 
requirements needed to establish his claims.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information he was responsible for 
and the evidence that was considered VA's responsibility.  
The letter explained that VA would make reasonable efforts to 
help him get relevant evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  Additional private medical 
evidence was received.  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  Under 
the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Based on this record, the Board finds that VA's duty 
to notify has been satisfied.  

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA has been unable to obtain service medical 
records for the veteran.  These records were apparently 
destroyed in a fire at the National Personnel Records Center 
in 1973.  The RO has obtained the veteran's VA medical 
records and he has submitted copies of private medical 
records.  With respect to the veteran's claims for service 
connection for hearing loss and tinnitus, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  In this regard, the veteran has not been provided 
a VA Compensation and Pension examination in order to 
determine whether any current disability is related to his 
military service.  Nevertheless, none is required.  The Board 
notes that such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
had an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this case, the veteran testified in August 
2003 that his hearing problems did not start during service 
when he sustained head trauma and that the tinnitus "just 
worked itself up, just periodically."  At the hearing in May 
2005, the veteran stated that he started noticing hearing 
loss about five years ago when "it was getting so bad" and 
that he first noticed tinnitus after service.  VA outpatient 
treatment records dated in 2002 reflect evaluations for 
hearing loss for treatment purposes.  There are no earlier 
records identifying hearing loss or tinnitus and there is no 
evidence tending to link the hearing loss or tinnitus to any 
event in service.  In view of these facts, any opinion based 
upon examination this remote from service as to a link 
between the hearing loss and tinnitus first identified in 
2002 and the veteran's military service would require resort 
to speculation.  Additionally, there is no outstanding 
evidence to be obtained as to these issues, either by VA or 
the veteran.  Consequently, the Board finds that VA's duty to 
assist has been met.  

II.  Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

The veteran served on active duty from January 1946 to March 
1947.  He did not file a claim for service connection for any 
disability until November 2002.  Unfortunately, his service 
medical records have apparently been destroyed and are 
reported as being unavailable by the National Personnel 
Records Center.  VA has a heightened obligation to search for 
alternate medical records when service medical records are 
not available and must also provide an explanation to the 
veteran regarding VA's inability to obtain his service 
medical records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  
Accordingly, a search for alternate medical records was 
conducted.  This search yielded military sick reports which 
reveal that the veteran was hospitalized on January 31, 1947, 
and returned to full duty on February 5, 1947.  

In August 2003 the veteran presented sworn testimony in a 
hearing at the RO before a Decision Review Officer.  He 
testified that he was of the belief that his hearing problems 
were related to a head injury during service.  He also stated 
that he had ringing in his ears beginning about a month after 
the head injury. 

In May 2005 the veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  The 
veteran testified that he started noticing hearing loss about 
five years ago "when I really noticed it was getting so 
bad."  He indicated that had had ringing in his ears off and 
on all his life.  

There is a complete lack of any competent medical evidence 
for the half century period of time dating from the veteran's 
separation from service in 1947 until 2002, which is the 
earliest date of any medical record contained in the record.  

In October 2002, a VA audiology consultation was conducted.  
The veteran reported a "history of military, civilian 
(worked near riveters in an aircraft plant), and recreational  
(chainsaws and leaf blowers) noise exposure.  He said that 
his ears ringing sometimes, maybe two or three times a 
year."  Testing revealed that the veteran had mild 
sensorineural hearing loss through 1000 Hz and moderately 
severe to severe high frequency sensorineural hearing loss 
bilaterally.  Word recognition ability was described as good.   

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  The October 2002 VA audiology consultation was 
conducted for treatment purposes and is inadequate for rating 
purposes.  The consultation report does not contain numerical 
value test results to determine whether the veteran has a 
current hearing loss disability within the meaning of 
38 C.F.R. § 3.385.  Nevertheless, the Board will assume for 
the purposes of this decision that the veteran does have a 
current hearing loss disability within the meaning of the 
applicable VA regulations.  

In May 2003, a VA otolaryngology consultation was conducted 
and confirmed the presence of bilateral sensorineural hearing 
loss.  

The preponderance of the evidence is against the veteran's 
claims for service connection for hearing loss and tinnitus.  
The evidence of record reveals that the veteran has medical 
diagnoses of current hearing loss and tinnitus.  However, 
there is no evidence which relates the veteran's hearing loss 
and tinnitus to his military service over half a century ago.  
Moreover, while the veteran claims these disorders are the 
result of a head injury during service, the competent medical 
evidence of record reveals that the hearing loss is 
sensorineural in nature.  There is also no competent medical 
evidence which links the current disabilities to any such 
head injury.  Accordingly, service connection for hearing 
loss and tinnitus must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hearing loss and tinnitus is denied.


REMAND

The veteran claims entitlement to service connection for 
headaches as a residual of a head injury during service.  
While the veteran's service medical records are unavailable, 
service department sick reports do confirm that he was 
hospitalized for several days in early 1947.  This tends to 
support his claim.  

A communication (VA Form 10-2593) from the VA Hospital, 
Muskogee, Oklahoma, reflects that the veteran was 
hospitalized at that hospital for 15 days in August 1951 for 
various symptoms, including head pain.  Records concerning 
the hospitalization should be obtained.

The veteran submitted a January 2003 consultation report from 
a private physician.  This report reveals that the veteran 
has a history of being a smoker and a history of vascular 
disorders including hypertension and stroke.  The physician's 
impression is that the veteran has headaches which are 
vascular in nature, but then also indicates that the 
veteran's reported history of head injury over 50 years ago 
is a contributing factor in the veteran's headaches.  The 
Court has held that, when the medical evidence is inadequate, 
VA must supplement the record by seeking an advisory opinion 
or ordering another medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 
3 Vet. App. 213 (1992).  Therefore, a VA examination is 
required.   

Accordingly, this case is remanded for the following actions:

1.  Records concerning the veteran's 
hospitalization at the VA Hospital, 
Muskogee, Oklahoma, for 15 days in August 
1951 should be obtained and added to the 
records assembled for appellate review.

2.  The veteran should be accorded an 
examination to determine the nature and 
etiology for any chronic headache disorder 
found to be present.  All necessary tests 
must be conducted and the examiner must 
review the results of any testing prior to 
completion of the report.  The claims 
folder must be made available and reviewed 
by the examiner in conjunction with the 
examination.  After a review of the 
medical evidence of record, with attention 
to the veteran's private medical records 
showing a history of stroke and 
hypertension, the examining physician 
should offer an opinion as to whether 
there is at least a 50 percent probability 
or greater that any current headache 
disorder is related to, or caused by, a 
head injury during the veteran's military 
service or whether the headaches are 
vascular in nature.  If an opinion cannot 
be provided without resort to speculation, 
it should be so stated in the report.

3.  Following the above, the RO must 
readjudicate the veteran's claim.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case must be 
issued, and the veteran and her 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


